Citation Nr: 1229896	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for osteoarthritis of the right knee, to include a disability evaluation in excess of 10 percent prior to April 17, 2010, and a disability evaluation in excess of 30 percent as of April 17, 2010.  

2.  Entitlement to an increased disability evaluation for osteoarthritis of the left knee, to include a disability evaluation in excess of 10 percent prior to April 17, 2010, and a disability evaluation in excess of 30 percent as of April 17, 2010.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1956 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Phoenix, Arizona, respectively.  

The claims currently on appeal were previously remanded by the Board in February 2011 for further evidentiary development.  As a result of this additional development, the Appeals Management Center (AMC) increased the Veteran's disability evaluation for his bilateral knee disability to 100 percent, effective as of March 10, 2011.  The claim of entitlement to TDIU was deemed precluded.  However, this grant does not constitute a full grant of the benefits sought on appeal, so the claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran's claim is one of entitlement to an increased disability evaluation since the date of his original claim (July 27, 2007).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Phoenix, Arizona in November 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of April 17, 2010, the Veteran's bilateral knee disability resulted in complete ankylosis and the loss of use of both feet.  

2.  Prior to April 17, 2010, the Veteran's left knee disability was manifested by pain and limitation of motion; it was not manifested by ankylosis, limitation of flexion to 30 degrees or less, limitation of extension to 10 degrees or less, or objective evidence of recurrent subluxation or lateral instability.  

3.  Prior to April 17, 2010, the Veteran's right knee disability was manifested by pain and limitation of motion; it was not manifested by ankylosis, limitation of flexion to 30 degrees or less, objective evidence of recurrent subluxation or lateral instability, or extension limited to 10 degrees or less (prior to November 20, 2008).  

4.  As of November 20, 2008, the Veteran's right knee disability was manifested by a 10 degree limitation of extension.  

5.  There is plausible evidence of unemployability prior to April 17, 2010, and the Veteran's claim of entitlement to TDIU benefits prior to this date must be submitted to the Director of Compensation and Pension Services.  

6.  The claim for TDIU benefits as of April 17, 2010, is dismissed as moot.  






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a 100 percent disability evaluation for a bilateral knee disability due to complete ankylosis and loss of use of the feet, as of April 17, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5110, 5256-63 (2011).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a left knee disability, prior to April 17, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2011).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for limitation of flexion of the right knee, prior to April 17, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2011).

4.  The criteria for establishing entitlement to a separate 10 percent disability evaluation for limitation of extension of the right knee, as of November 20, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2011).

5.  The criteria for the submission of the claim for TDIU on an extraschedular basis, prior to April 17, 2010, to the Director of Compensation and Pension Services have been met.  38 C.F.R. § 4.16(b) (2011).  

6.  The Veteran's claim for TDIU benefits as of April 17, 2010, is moot.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters provided to the Veteran in October 2007, October 2008 and May 2009 provided the Veteran with the requisite notice.  While the Veteran was not provided with all of this notice prior to the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a number of VA medical examinations, including most recently in March 2011.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file, and in December 2009, a formal finding was made regarding the unavailability of the Veteran's Social Security Administration (SSA) records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its February 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AMC scheduled the Veteran for a medical examination and that he attended this examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

The Veteran was originally granted service connection for disabilities of the right and left knees in a January 1977 rating decision.  A disability evaluation of 10 percent was assigned to each knee under Diagnostic Code 5010, effective as of September 1, 1976.  In July 2007, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied by the RO in an April 2008 rating decision.  VA received a timely notice of disagreement from the Veteran in April 2008, but the previous denial was continued in a January 2009 statement of the case.  The Veteran appealed this decision to the Board in January 2009.  The Veteran was also denied TDIU benefits in an August 2009 rating decision.  While the Veteran did not specifically appeal this decision, his claim for TDIU benefits is inherently part of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an October 2010 rating decision, the Veteran's disability evaluation was increased to 30 percent for each knee under Diagnostic Codes 5010-5060, effective as of April 17, 2010.  The Veteran continued to express disagreement, and in a May 2012 AMC decision, a 100 percent disability evaluation was assigned for severe flexion ankylosis of the knees, bilaterally, under Diagnostic Code 5110, effective as of March 10, 2011.  Special monthly compensation for loss of use of both feet was also granted, effective as of March 10, 2011.  Entitlement to automobile and adaptive equipment and specially adapted housing was also granted as of this time.  Therefore, the issues currently on appeal are: (1) entitlement to a disability evaluation in excess of 10 percent for right and left knee disabilities prior to April 17, 2010, (2) entitlement to a disability evaluation in excess of 30 percent for bilateral knee disabilities as of April 17, 2010 (but prior to March 10, 2011), and (3) entitlement to TDIU benefits prior to March 10, 2011.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination of the knees in October 2007.  It was noted that the Veteran always used a walker to assist with ambulation and that he was unable to stand for more than a few minutes or walk more than one-quarter of a mile.  Range of motion testing revealed right knee flexion to 120 degrees (with pain beginning at 90 degrees) and right knee extension to 0 degrees.  Left knee extension was to 120 degrees (with pain beginning at 90 degrees) and extension to 0 degrees.  While the Veteran did report subjective symptoms of instability, an objective examination revealed no signs of instability, patellar abnormality or meniscus abnormality in either knee.  There was evidence of painful movement in both knees with grinding in the right knee.  The examiner diagnosed the Veteran with bilateral knee pain due to osteoarthritis.  The examiner did not offer an opinion regarding employability, noting instead that the Veteran was not presently employed.  

The record also contains a number of treatment records from a private physician with the initials T.P.F.  According to a February 2004 record, the Veteran suffered from bilateral knee deformity and weakness.  The Veteran denied any pain in either knee, but rather complained of weakness and instability.  Examination revealed the Veteran to ambulate with an unsteady gait.  The knees fully extended and flexion was to 110 degrees with crepitation.  The Veteran was diagnosed with degenerative arthritis of the knees, bilaterally, with patellofemoral arthritis and subluxation.  The examiner noted that the Veteran's unsteadiness and atrophy of the lower extremity was of a concern, so he was recommended for a full neurological assessment.  According to a January 2006 record from the same physician, the Veteran still denied any discomfort in the knees.  He was more bothered by a neuropathy in the legs.  Examination revealed range of motion from -5 degrees extension to 120 degrees of flexion, with some crepitation and minimal laxity.  

The Veteran submitted a copy of a note prepared by a private physician with the initials S.B. in November 2008.  According to this physician, the Veteran suffered from diabetes mellitus with severe peripheral neuropathy.  This condition left the Veteran medically unable to work.  The Veteran also submitted a copy of a note written by a physician in February 1995.  According to this note, the Veteran's knees resulted in a "disability from employment."  No further discussion or rationale was provided with this statement.  

The Veteran was afforded an additional VA examination of the knees in November 2008.  The Veteran described pain, numbness and a burning sensation in both lower extremities.  It was noted that these symptoms had been attributed to the Veteran's neuropathy, and because of this, it was difficult for him to feel knee pain in relation to the knee joints themselves, despite advanced arthritis.  The Veteran also reported a sensation of his knees buckling, and as a result, he was unable to ambulate without using a cane or a walker.  Examination of the knees revealed flexion from 0 degrees to 120 degrees, bilaterally, with mild pain.  Extension of the left knee was to -8 degrees and extension of the right knee was to -10 degrees.  The medial and lateral collateral ligaments, as well as the anterior and posterior cruciate ligaments, were stable bilaterally.  There was no further limitation of motion following repetitive use due to pain, weakness, fatigability or lack of endurance.  X-rays revealed advanced degenerative arthritis, bilaterally.  The examiner noted that the Veteran was limited in his ability to perform employment activities due to his numbness and weakness in the upper and lower extremities due to his neuropathy.  However, his service-connected bilateral knee osteoarthritis did not, in and of itself, prevent him from performing sedentary employment tasks.  

A March 2009 VA outpatient treatment record notes that the Veteran fell 2 and a half weeks earlier and he was in the floor for 45 minutes before he was able to get into bed.  The Veteran reported that both of his knees swelled up at this time.  Examination revealed range of motion to be "OK" with crepitance.  According to an April 2009 record from Red Mountain Family Medicine, the Veteran was suffering from severe degenerative arthritis in both knees.  This required the Veteran to use a wheelchair for ambulation.  It was also noted that he was bedridden for 12 to 18 hours per day and that he was not able to leave his home unassisted or perform activities such as dressing himself.  Another April 2009 record notes that the Veteran was unable to work as a result of his musculoskeletal condition of the lower extremities.  

The Veteran was again afforded a VA examination of the knees in April 17, 2010.  It was noted that the Veteran was now unable to stand by himself or walk.  His wife also had to assist him with activities such as bathing, dressing and toileting, as well as transferring him from the bed to a wheelchair.  The Veteran spent his day sitting or lying down, as he was only able to stand for approximately 5 seconds.  His knee position was maintained at 90 degrees of flexion.  The Veteran was unable to extend either knee, and flexion was to 20 degrees on the right and to 25 degrees on the left.  There was pain throughout the entire range of motion.  Lachmans testing was negative for both knees and there was no lateral instability.  The examiner diagnosed the Veteran with advanced bilateral degenerative joint disease without mechanical ligamentous instability.  However, there was instability due to degenerative joint disease and tibial peripheral neuropathy of the legs.  

The Veteran attended another VA examination in November 2010.  The Veteran reported that his wife assisted him with most activities, including dressing, bathing and feeding.  Examination revealed no motion of the knees with bilateral severe flexion contracture.  The examiner concluded that because of the Veteran's bilateral knee disability, he was not employable.  He could not walk and he could not perform even sedentary activities.  

The Veteran was most recently examined for his knees in March 2011.  The examiner concluded that the Veteran suffered from severe bilateral knee osteoarthritis with severe bilateral flexion ankylosis.  This prevented many activities of daily living and resulted in severe impairment on his remaining activities of daily living.  The Veteran required his wife's assistance for all activities.  The examiner clarified her opinion in an August 2011 addendum, noting that a more accurate way to describe the Veteran's patellar subluxation was that both patellae were not in the normal position.  

The above evidence demonstrates that the Veteran is entitled to a 100 percent disability evaluation for his bilateral knee disabilities as of April 17, 2010.  Under Diagnostic Code 5110, a 100 percent disability evaluation is warranted for loss of use of both feet.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more, will be taken as loss of use of the hand or foot involved.  38 C.F.R. § 4.63.  According to the VA examination report from the examination that took place on April 17, 2010, the Veteran's knee position was maintained at 90 degrees of flexion.  This would be suggestive of complete ankylosis of the knee joints.  However, the examiner subsequently noted that while the Veteran was unable to extend either knee, the right knee had flexion to 20 degrees and the left knee had flexion to 25 degrees.  This finding appears to contradict the earlier statement that the knee position was maintained at 90 degrees.  Despite this apparent contradiction, the Board will resolve all reasonable doubt in favor of the Veteran, and find that there is evidence of complete ankylosis of the knees as of April 17, 2010.  While this fact is not entirely certain, it appears to be the more equitable outcome in light of the April 2011 finding that the Veteran indeed suffers from complete ankylosis of both knees.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a 100 percent disability evaluation for loss of use of the feet prior to April 17, 2010.  According to the VA examination report of October 2007, the Veteran had bilateral knee flexion to 90 degrees before he experienced pain.  He also had full extension to 0 degrees without pain.  A November 2008 examination also revealed flexion to 120 degrees, bilaterally, with only mild pain.  Therefore, these examinations clearly demonstrate that the Veteran did not suffer from ankylosis of either knee as of this time.  While a private treatment record from April 2009 notes that the Veteran was bedridden for 12 to 18 hours per day, a VA treatment record from just one month earlier described his range of motion as "OK."  This suggests that the Veteran did not suffer from complete ankylosis of the knees at this time.  

The preponderance of the evidence of record also demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for limitation of flexion of either knee prior to April 17, 2010.  At this time, the Veteran's knees were rated under Diagnostic Codes 5010-5060.  Diagnostic Code 5010 applies to traumatic arthritis.  38 C.F.R. § 4.71a instructs the rater to rate this condition as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

The Veteran's right and left knee disabilities were rated as 10 percent disabling prior to April 17, 2010 due to limitation of flexion.  Diagnostic Code 5260 is used for rating a knee disability based on limitation of flexion.  38 C.F.R. § 4.71a.  Under this code, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As already noted, the Veteran was capable of flexion to 120 degrees upon examination in October 2007.  A January 2006 private treatment record also reflects flexion to 120 degrees.  Examination in November 2008 also revealed flexion of the knees to 120 degrees with only mild pain.  Finally, the Veteran's range of motion was described as "OK" in March 2009.  As such, the preponderance of the evidence of record demonstrates that the Veteran's bilateral knee disabilities did not result in limitation of flexion of 30 degrees or less prior to April 17, 2010.  

The evidence of record does demonstrate that the Veteran is entitled to a separate disability evaluation for limitation of extension of the right knee, as of November 20, 2008, however.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

Under Diagnostic Code5261, a noncompensable disability evaluation is warranted for limitation of extension to 5 degrees; a 10 percent disability evaluation is warranted for limitation of extension to 10 degrees; and a 20 percent disability evaluation is warranted for extension limited to 15 degrees.  38 C.F.R. § 4.71a.  According to the October 2007 VA examination, the Veteran had full extension to 0 degrees in both knees, demonstrating that a separate compensable disability evaluation was not warranted as of this time.  Likewise, upon examination in November 2008, left knee extension was limited by 8 degrees.  It is not until examination in April 2010 that the record reflects a compensable degree of limited extension in the left knee.  However, the November 2008 examination report does note limitation of extension of the right knee by 10 degrees.  Under Diagnostic Code 5261, a separate 10 percent disability evaluation is warranted for limitation of extension to 10 degrees.  A separate disability evaluation of 10 percent for limitation of extension of the right knee is warranted as of November 20, 2008.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

According to the October 2007 VA examination report, the Veteran experienced no pain on extension and 90 degrees of flexion before experiencing pain.  The Veteran was also noted to only have mild pain upon examination in November 2008, with no further limitation of motion following repetitive use due to pain, weakness, fatigability or lack of endurance.  While the Veteran was noted to suffer from symptoms such as pain, numbness and burning of the lower extremities, this was attributed to the Veteran's neuropathy.  Service connection has not been established for neuropathy.  As such, the preponderance of the evidence of record demonstrates that a higher disability evaluation is not warranted based on functional loss due to symptomatology such as pain, weakness or fatigability.  

The Board has also considered whether a separate disability evaluation may be warranted under Diagnostic Code 5257.  According to this code, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2011).  

According to the October 2007 VA examination report, while the Veteran reported subjective symptomatology of instability, this was not confirmed upon objective examination.  The Veteran also reported a sensation of his knees buckling during his November 2008 VA examination.  However, objective examination revealed the medial and collateral ligaments and the anterior and posterior cruciate ligaments to be stable, bilaterally.  The examiner also noted that the weakness in the Veteran's lower extremities was due to his neuropathy.  As such, the preponderance of the evidence of record demonstrates that a separate disability evaluation for recurrent subluxation or lateral instability of either knee is not warranted at any time prior to the assignment of a 100 percent disability evaluation on April 17, 2010.  

Finally, the Board has considered whether there are any other applicable diagnostic codes that may permit a higher disability evaluation prior to April 17, 2010.  Included within 38 C.F.R. § 4.71a are multiple additional diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  However, the evidence of record fails to demonstrate that the Veteran suffered from any of these conditions prior to April 17, 2010.  According to the October 2007 examination report, there were no patellar abnormalities or menisci abnormalities in either knee.  As such, the preponderance of the evidence of record demonstrates that a separate disability evaluation is not warranted under any other applicable diagnostic criteria.  

The Board recognizes that the Veteran and his wife believe that he is entitled to a disability evaluation in excess of 10 percent prior to April 17, 2010.  The Veteran's wife indicated during the Veteran's hearing that his knee problems have been of their current severity since April 2009.  However, the record does not contain objective evidence of symptomatology warranting a higher disability evaluation until the examination of April 2010.  The Board recognizes that the Veteran was noted to need 12 to 18 hours of bed rest in April 2009.  However, a record prepared one month earlier noted that the Veteran still had an "OK" range of motion following his fall some 2 and a half weeks earlier.  

The Veteran also noted in a June 2009 statement that a March 2009 VA outpatient treatment record reflected that he could not extend or control flexion of his knees.  However, a review of this record indicates that the Veteran could not extend or control flexion at this time due to weakness and discomfort of the knees with peripheral neuropathy and lower limb muscle weakness.  As already noted, the Veteran is not service-connected for neuropathy.  As such, this evidence does not demonstrate entitlement to a higher disability evaluation prior to April 17, 2009.  

The record also contains a prepared by an individual with the initials M.W. who reportedly knows the Veteran dated August 2008.  According to this note, the Veteran could not move without the aid of a cane or walker and he was unable to work due to a loss of feeling in his legs and feet.  While the Board has considered this evidence, it fails to demonstrate entitlement to a higher disability evaluation.  The record already establishes that the Veteran required assistive devices for ambulation at this time.  Likewise, the symptomatology of numbness in the lower extremities has been directly related to a nonservice-connected neuropathy.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected knee disabilities include pain, increasingly severe limitation of motion and an inability to walk.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5110 and 5256-61.  These codes allow for a higher disability evaluation upon a showing of worsening and differing symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  However, as will be discussed in the following section, the evidence of record does suggest that these disabilities resulted in unemployability prior to the assignment of a 100 percent disability evaluation on April 17, 2010.  As such, this matter will be referred for extraschedular consideration.  Remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

As a final matter, the Board notes that the Veteran was granted special monthly compensation for loss of use of both feet as of March 10, 2011, in the May 2012 rating decision.  As the Veteran's 100 percent disability evaluation due to loss of use of both feet has been extended to April 17, 2010, the effective date of his entitlement to special monthly compensation should also be amended to April 17, 2010.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has assigned staged ratings in this case.  The evidence demonstrates that the Veteran is entitled to a 100 percent disability evaluation for his service-connected bilateral knee disabilities as of April 17, 2010.  Likewise, the evidence demonstrates that a separate disability evaluation of 10 percent for limitation of extension of the right knee is warranted as of November 20, 2008.  The claims are granted to this limited degree.  However, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent for limitation of flexion of the right or left knee is not warranted prior to April 17, 2010.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this aspect of the Veteran's claims.

TDIU

The Veteran is seeking a total disability rating for compensation based on individual unemployability (TDIU), prior to the assignment of a 100 percent disability evaluation as of April 17, 2010.  Under the law, TDIU cannot be awarded to a veteran who is already in receipt of a 100 percent schedular rating.  See 38 C.F.R. § 4.16(a) (TDIU may be awarded "where the schedular rating is less than total . . ."); 38 C.F.R. §4.16(a), (c).  

Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Prior to April 17, 2010, the Veteran was service-connected for left knee arthritis (rated as 10 percent disabling due to limitation of flexion), left knee arthritis (rated as 10 percent disabling due to limitation of extension), right knee arthritis (rated as 10 percent disabling), hemorrhoids (rated as 0 percent disabling) and an appendectomy, for a combined disability evaluation of 30 percent.  As such, the Veteran did not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

According to an April 2009 private treatment record, the Veteran's severe arthritis of the knees left him bedridden for 12 to 18 hours per day.  It was also noted that the Veteran was unable to leave his home unassisted or perform activities such as dressing himself.  Another April 2009 record notes that the Veteran was unable to work as a result of his musculoskeletal condition of the lower extremities.  

When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Based on the evidence above, it is clear that such referral is warranted.  

At this point, the Board will not make a decision regarding the appellant's claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon regulation and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should have been submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  In this regard, the claim is granted.  Id.  At this point, this claim will necessarily be REMANDED for further action consistent with this decision.  


ORDER

A 100 percent disability evaluation for a bilateral knee disability manifested by loss of use of both feet is granted as of April 17, 2010.  

Special monthly compensation for loss of use of both feet is granted as of April 17, 2010.  

A separate 10 percent disability evaluation for limitation of extension of the right knee is granted as of November 20, 2008.  

Entitlement to TDIU benefits, as of April 17, 2010, is dismissed as moot.  


REMAND

As discussed above, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU benefits.  Specifically, this matter is to be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should submit the claim for a TDIU, prior to April 17, 2010, under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The RO should follow the dictates of section 4.16(b) in making this submission.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


